Title: Abigail Smith to John Adams, 19 April 1764
From: Adams, Abigail
To: Adams, John


     
      Thursday Eve.—Weymouth April th 19 1764
     
     Why my good Man, thou hast the curiosity of a Girl. Who could have believed that only a slight hint would have set thy imagination a gig in such a manner. And a fine encouragement I have to unravel the Mistery as thou callest it. Nothing less truly than to be told Something to my disadvantage. What an excellent reward that will be? In what Court of justice did’st thou learn that equity? I thank thee Friend such knowledg as that is easy eno’ to be obtained without paying for it. As to the insinuation, it doth not give me any uneasiness, for if it is any thing very bad, I know thou dost not believe it. I am not conscious of any harm that I have done, or wished to any Mortal. I bear no Malice to any Being. To my Enimies, (if any I have) I am willing to afford assistance; therefore towards Man, I maintain a Conscience void of offence.
     Yet by this I mean not that I am faultless, but tell me what is the Reason that persons had rather acknowledg themselves guilty, than be accused by others. Is it because they are more tender of themselves, or because they meet with more favor from others, when they ingenuously confess. Let that be as it will there is something which makes it more agreeable to condemn ourselves than to be condemned by others.
     But altho it is vastly disagreeable to be accused of faults, yet no person ought to be offended when such accusations are deliverd in the Spirit of Friendship.—I now call upon you to fullfill your promise, and tell me all my faults, both of omission and commission, and all the Evil you either know, or think of me, be to me a second conscience, nor put me off to a more convenient Season. There can be no time more proper than the present, it will be harder to erase them when habit has strengthned and confirmd them.
     Do not think I triffle. These are really meant as words of Truth and Soberness—for the present good Night.
     
     Fryday Morning April th 20
     What does it signify, why may not I visit you a Days as well as Nights? I no sooner close my Eyes than some invisible Being, swift as the Alborack of Mahomet, bears me to you. I see you, but cannot make my self visible to you. That tortures me, but it is still worse when I do not come for I am then haunted by half a dozen ugly Sprights. One will catch me and leep into the Sea, an other will carry me up a precipice (like that which Edgar describes to Lear,) then toss me down, and were I not then light as the Gosemore I should shiver into atoms—an other will be pouring down my throat stuff worse than the witches Broth in Macbeth.—Where I shall be carried next I know not, but I had rather have the small pox by inoculation half a dozen times, than be sprighted about as I am. What say you can you give me any encouragement to come? By the time you receive this hope from experience you will be able to say that the distemper is but a triffle. Think you I would not endure a triffle for
      the pleasure of seeing Lysander, yes were it ten times that triffle I would.—But my own inclinations must not be followed—to Duty I sacrifice them. Yet O my Mamma forgive me if I say, you have forgot, or never knew—but hush.—And do you Lysander excuse me that something I promis’d you, since it was a Speach more undutifull than that which I Just now stop’d my self in—for the present good by.
      
     Fryday Evening
     I hope you smoke your Letters well, before you deliver them. Mamma is so fearful least I should catch the distemper, that she hardly ever thinks the Letters are sufficently purified. Did you never rob a Birds nest? Do you remember how the poor Bird would fly round and round, fearful to come nigh, yet not know how to leave the place—just so they say I hover round Tom whilst he is smokeing my Letters.
     But heigh day Mr. whats your Name?—who taught you to threaten so vehemently “a Character besides that of critick, in which if I never did, I always hereafter shall fear you.”
     Thou canst not prove a villan, imposible. I therefore still insist upon it, that I neither do, nor can fear thee. For my part I know not that there is any pleasure in being feard, but if there is, I hope you will be so generous as to fear your Diana that she may at least be made sensible of the pleasure.
     Mr. Ayers will bring you this Letter, and the Bag. Do not repine—it is fill’d with Balm.
     Here is Love, respects, regards, good wishes—a whole waggon load of them sent you from all the good folks in the Neighbourhood.
     To morrow makes the 14th Day. How many more are to come? I dare not trust my self with the thought. Adieu. Let me hear from you by Mr. Ayers, and excuse this very bad writing, if you had mended my pen it would have been better, once more adieu. Gold and Silver have I none, but such as I have, give I unto thee—which is the affectionate Regard of Your
     
      A Smith
     
    